                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

AARON M. CUTSINGER                                                           PETITIONER
ADC #165532

v.                           CASE NO. 5:18-CV-00304 BSM

WENDY KELLEY, Director,
Arkansas Department of Correction                                           RESPONDENT

                                          ORDER

       After de novo review of the record, including Aaron Cutsinger’s objections [Doc. No.

18], the findings and recommendation [Doc. No. 17] submitted by United States Magistrate

Judge Patricia S. Harris are adopted. Accordingly, Cutsinger’s petition is dismissed, all

requested relief is denied, and judgment is entered for Kelley. A certificate of appealability

is denied, and Cutsinger’s motion for reconsideration of the order denying his motion to

appoint counsel [Doc. No. 15] is denied as moot.

       IT IS SO ORDERED this 25th day of April 2019.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
